United States Court of Appeals
                                                                     Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       October 27, 2006

                                                              Charles R. Fulbruge III
                                                                      Clerk
                              No. 05-41261
                            Summary Calendar


                        UNITED STATES OF AMERICA,

                                        Plaintiff-Appellee,

                                   versus

                     CRISTOBAL HERNANDEZ-LOSOYA,

                                                    Defendant-Appellant.

                          --------------------
            Appeals from the United States District Court
                  for the Southern District of Texas
                        USDC No. 1:04-CR-272-03
                          --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Cristobal Hernandez-Losoya appeals the sentence imposed by the

district court following his guilty-plea conviction for possession

with intent to distribute in excess of 100 kilograms of marijuana

in violation of 21 U.S.C. § 841(a)(1) & (b)(1)(B).          He argues that

the district court’s determination that it was bound to impose the

statutory   mandatory    minimum   sentence   was   plain   error     and   an

incorrect application of the Guidelines in light of United States

v. Booker, 543 U.S. 220 (2005).       Because Hernandez-Losoya did not

raise this issue in the district court, review is limited to plain

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
error.   See United States v. Cotton, 535 U.S. 625, 631-32 (2002).

      Hernandez-Losoya        has   not       shown   that    Booker     rendered    the

application of the “safety valve” provision or the statutory

mandatory     minimum    sentences       in    §    841    discretionary.       He   has

not   shown    that     the   sentencing           judge    would    have   reached   a

significantly different result under an advisory sentencing scheme.

See United States v. Mares, 402 F.3d 511, 521 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005).             Accordingly, Hernandez-Losoya has

not shown that the district court committed error, much less plain

error,   by   sentencing      him   to    the       statutory       mandatory   minimum

sentence or by declining to apply the “safety valve” provision when

he failed to meet the criteria.                See Cotton, 535 U.S. at 631-32.

      AFFIRMED.




                                           2